UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05076 Tax-Exempt California Money Market Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2012 ITEM 1. REPORT TO STOCKHOLDERS ANNUAL REPORT TO SHAREHOLDERS Tax-Exempt California Money Market Fund September 30, 2012 Contents 4 Portfolio Management Review 8 Investment Portfolio 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 24 Information About Your Fund's Expenses 25 Tax Information 26 Other Information 27 Investment Management Agreement Approval 32 Summary of Management Fee Evaluation by Independent Fee Consultant 36 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit www.dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Over the fund's most recent 12-month period, money markets continued to respond to alternating degrees of perceived risk in the global financial markets. Short-term rates rose or fell slightly in response to the current state of the European sovereign debt crisis. The fund seeks maximum current income that is exempt from federal and state of California income taxes to the extent consistent with stability of capital. During the first quarter of 2012, efforts by the European Central Bank (ECB) to ensure adequate funding access at low rates for the Continent's major banks momentarily reassured investors and led to a rally in global financial markets. However, in May we saw another dramatic "flight to quality," as worries concerning Greece's upcoming elections and continuingly worsening conditions for Spanish and Italian banks led global and domestic investors to abandon risk assets. Toward the close of the period, any negative economic data was overshadowed by the optimistic tone set by substantial Central Bank actions. First, the ECB lowered its interest rate for bank reserves. Then, the head of the ECB, Mario Draghi, stated that the Central Bank would do "whatever is needed" to preserve the euro. In addition, the fact that Germany has hinted that it may be willing to participate in a European quantitative easing program provided substantial encouragement to investors. Lastly, market watchers welcomed an announcement by the U.S. Federal Reserve Board (the Fed) that it would embark on a third round of quantitative easing, and that it intended to maintain short-term interest rates near zero through mid-2015. Positive Contributors to Fund Performance During its fiscal year ended September 30, 2012, the fund's portfolio registered favorable performance and achieved its stated objectives of providing maximum California tax-exempt income while maintaining stability of principal. "As managers, we will continue to be cautious, relying substantially on floating-rate securities for yield and flexibility." As the state of California struggled to fully revive its economy during the past 12 months, we sought to balance higher yield with top quality by maintaining a strong position in floating-rate securities, taking advantage of comparatively higher floating-rate interest coupons. The interest rate of floating-rate securities adjusts periodically based on indices such as the Securities Industry and Financial Markets Association Index of Variable Rate Demand Notes. Because the interest rates of these instruments adjust as market conditions change, they provide flexibility in an uncertain interest rate environment. As we saw opportunities along the yield curve, we also purchased attractively valued securities with slightly longer maturities in order to boost the fund's yield and total return. Negative Contributors to Fund Performance Preferring a cautious approach at a time of market uncertainty, we tilted the fund toward securities that tended to have higher quality and hence lower yields than issues carrying more risk. While this strategy cost the fund some yield, we believe that it represented a prudent approach to preserving principal. Fund Results (as of September 30, 2012) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the FDIC or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, this share price isn't guaranteed and you could lose money by investing in money market funds. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of a fund may have a significant adverse effect on the share prices of all classes of shares of that fund. See the prospectus for specific details regarding the fund's risk profile. 7-Day Current Yield Equivalent Taxable Yield* Premier Shares % % Institutional Shares % % Yields are historical, will fluctuate, and do not guarantee future performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. For the most current yield information, visit our Web site at www.dws-investments.com. * The equivalent taxable yield allows you to compare with the performance of taxable money market funds. It is based on the fund's yield and an approximate combined federal and state of California marginal income tax rate of 41.70%. Income may be subject to local taxes, and for some investors, the alternative minimum tax. Outlook and Positioning We believe that California's officials are working hard to make necessary adjustments and position the state towards further recovery. We think that the state's economy will stabilize over the coming months and gradually improve over the next two years. To accomplish this, it appears to us that some state and city pension obligations will need to be restructured in order to aid budget-balancing efforts going forward. As managers, we will continue to be cautious, relying substantially on floating-rate securities for yield and flexibility. We will also look for opportunities in two-to-three-month California tax-free obligations in order to pick up incremental yield. Our intent is to maintain a highly liquid portfolio with a short average maturity over the coming months. We continue to insist upon the highest credit quality within the fund, and plan to maintain our conservative investment strategies and standards. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Securities Industry and Financial Markets Association Index of Variable Rate Demand Notes is a weekly high-grade market index consisting of seven-day, tax-exempt, variable-rate demand notes produced by Municipal Market Data Group. Actual issues are selected from Municipal Market Data's database of more than 10,000 active issues. Investment Portfolio as of September 30, 2012 Principal Amount ($) Value ($) Municipal Investments 99.7% California 96.9% California, ABAG Finance Authority for Non-Profit Corporations, Multi-Family Housing Revenue, Colma Bart Apartments, Series A, AMT, 0.19%*, 11/15/2035, LOC: Fannie Mae California, BB&T Municipal Trust, Series 2023, 144A, 0.19%*, 1/1/2024, INS: NATL, LIQ: Branch Banking & Trust, LOC: Branch Banking & Trust California, BB&T Municipal Trust, Public Financing Authority, Series 2011, 144A, 0.18%*, 9/1/2022, LIQ: Branch Banking & Trust, LOC: Branch Banking & Trust California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.19%*, 5/15/2030, LIQ: State Street Bank & Trust Co. California, Golden State Tobacco Securitization Corp., Special Assessment Revenue, Series B, Prerefunded 6/1/2013 @100, 5.625%, 6/1/2038 California, Metropolitan Water District of Southern California: Series B, 0.16%*, 7/1/2028, SPA: Landesbank Hessen-Thuringen Series A-2, 0.33%**, Mandatory Put 6/1/2013 @ 100, 7/1/2036 California, Nuveen Dividend Advantage Municipal Fund, Series 1-1362, 144A, AMT, 0.36%*, 6/1/2041, LIQ: Morgan Stanley Bank California, RBC Municipal Products, Inc. California Health Care Revenue, Series E-21, 144A, 0.22%*, Mandatory Put 1/2/2013 @ 100, 10/1/2013, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada California, State General Obligation, Series 2178, 144A, 0.23%*, 12/1/2037, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. California, State Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series B, 0.18%*, 3/1/2047, LOC: Bank of Montreal California, State Health Facilities Financing Authority Revenue, St. Joseph Health Systems, Series A, 0.18%*, 7/1/2041, LOC: Union Bank NA California, State Infrastructure & Economic Development Bank Revenue, Orange County Performing Arts Center, Series A, 0.18%*, 7/1/2034, LOC: Bank of America NA California, State Kindergarten, Series A1, 0.22%*, 5/1/2034, LOC: Citibank NA & California State Teacher's Retirement System California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Recology, Inc. Project, Series A, 0.18%*, 4/1/2020, LOC: Bank of America NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue: Series 2680, 144A, 0.26%*, 5/15/2018, LOC: JPMorgan Chase Bank NA Series 2681, 144A, AMT, 0.34%*, 5/15/2018, LOC: JPMorgan Chase Bank NA Series R-13104CE, 144A, 0.68%*, 9/6/2035, GTY: Citibank NA, LIQ: Citibank NA California, Wells Fargo Stage Trust: Series 94C, 144A, AMT, 0.25%*, 5/1/2030, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Series 31C, 144A, AMT, 0.26%, Mandatory Put 2/14/2013 @ 100, 1/1/2022, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Covina, CA, Redevelopment Agency, Multi-Family Housing Revenue, Shadow Hills Apartments, Inc., Series A, 0.19%*, 12/1/2015, LIQ: Fannie Mae Lemoore, CA, Certificates of Participation, Municipal Golf Course Refinancing Project, 144A, 0.18%*, 11/1/2020, LOC: Union Bank of California Long Beach, CA, TECP, 0.18%, 11/8/2012, LOC: Bank of New York Mellon Corp. Los Angeles County, CA, General Obligation: Series A, 2.0%, 2/28/2013 Series B, 2.0%, 3/29/2013 Los Angeles County, CA, RBC Municipal Products, Inc. Trust, Series E-24, 144A, 0.22%*, Mandatory Put 12/3/2012 @ 100, 7/1/2031, LIQ: Royal Bank of Canada, LOC: Royal Bank of Canada Los Angeles, CA, Wastewater Systems Revenue, Series B, 144A, 0.17%*, 6/1/2028, LOC: JPMorgan Chase Bank NA Otay, CA, Water District Corporations, Capital Projects, 0.18%*, 9/1/2026, LOC: Union Bank NA San Diego County, CA, School District Note Participations, Series A, 2.0%, 6/28/2013 San Francisco City & County, CA, Redevelopment Agency, Leland Polk Senior Community, Series A, AMT, 0.3%*, 12/1/2019, LOC: Citibank NA Santa Clara County, CA, Multi-Family Housing Revenue, Briarwood Apartments, Series A, 0.16%*, 12/15/2026, LOC: Fannie Mae Santa Clara, CA, Electric Revenue, Series B, 0.18%*, 7/1/2027, LOC: Bank of America NA Puerto Rico 1.6% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.28%*, 12/1/2030 Virginia 1.2% Virginia, Federal Home Loan Mortgage Corp., Multi-Family Variable Rate Certificates, "A", Series M024, AMT, 0.23%*, 7/15/2050, LIQ: Freddie Mac % of Net Assets Value ($) Total Investment Portfolio (Cost $115,872,148)† Other Assets and Liabilities, Net Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of September 30, 2012. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2012. † The cost for federal income tax purposes was $115,872,148. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note 1 in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
